 

First Keystone National Bank

Salary Continuation Agreement

 

This Salary Continuation Agreement (the “Agreement”) is adopted this 21st day of
May, 2007, by and between First Keystone National Bank, a nationally-chartered
commercial bank located in Berwick, Pennsylvania (the “Company”), and Matthew
Prosseda (the “Executive”).

 

The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Company. This Agreement shall be unfunded for tax purposes and
for purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time.

 

Article I

Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1“Beneficiary” means each designated person or entity, or the estate of the
deceased Executive, entitled to any benefits upon the death of the Executive
pursuant to Article 4.

 

1.2“Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.3“Board” means the Board of Directors of the Company as from time to time
constituted.

 

1.4“Change in Control” means the transfer of fifty-one percent (51%) or more of
the Company’s outstanding voting common stock (or more than fifty percent (50%)
of the outstanding common stock of any corporation which owns more than fifty
percent (50%) of the Company’s outstanding common stock) followed within twelve
(12) months by replacement of fifty percent (50%) or more of the members of the
Company's Board (for reasons other than death or disability).

 

1.5“Code” means the Internal Revenue Code of 1986, as amended, and all
regulations and guidance thereunder, including such regulations and guidance as
may be promulgated after the Effective Date of this Agreement.

 

1

 

 

1.6“Disability” means the Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Bank. Medical determination of Disability
may be made by either the Social Security Administration or by the provider of
an accident or health plan covering employees or directors of the Bank provided
that the definition of “disability” applied under such insurance program
complies with the requirements of the preceding sentence. Upon the request of
the Plan Administrator, the Executive must submit proof to the Plan
Administrator of the Social Security Administration’s or the provider's
determination.

 

1.7“Early Involuntary Termination” means the Executive, prior to attaining
Normal Retirement Age, has been notified by the Company, in writing, that he is
terminated as an employee for reasons other than an approved leave of absence,
Termination for Cause or Disability.

 

1.8“Effective Date” means May 1, 2007.

 

1.9“Normal Retirement Age” means the Executive’s sixty-second (62nd) birthday.

 

1.10“'Normal Retirement Date” means the later of Normal Retirement Age or
Separation from Service.

 

1.11“Plan Administrator” means the Board or such committee or person as the
Board shall appoint.

 

1.12“Plan Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 of each year.

 

1.13“Schedule A” means the schedule attached to this Agreement and made a part
hereof. Schedule A shall be updated upon a change in any of the benefits under
Articles 2 or 3.

 

1.14“Separation from Service” means the termination of the Executive's
employment with the Company for reasons other than death. Whether a Separation
from Service takes place is determined based on the facts and circumstances
surrounding the termination of the Executive’s employment and whether the
Company and the Executive intended for the Executive to provide significant
services for the Company following such termination. A change in the Executive’s
employment status will not be considered a Separation from Service if:

 

2

 

 

(a)the Executive continues to provide services as an employee of the Company at
an annual rate that is twenty percent (20%) or more of the services rendered, on
average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period) and the
annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or

 

(b)the Executive continues to provide services to the Company in a capacity
other than as an employee of the Company at an annual rate that is fifty percent
(50%) or more of the services rendered, on average, during the immediately
preceding three full calendar years of employment (or if employed less than
three years, such lesser period) and the annual remuneration for such services
is fifty percent (50%) or more of the average annual remuneration earned during
the final three full calendar years of employment (or if less, such lesser
period).

 

1.15“Specified Employee” means a key employee (as defined in Section 416(i) of
the Code without regard to paragraph 5 thereof) of the Company if any stock of
the Company is publicly traded on an established securities market or otherwise.

 

1.16“Termination for Cause” See Section 5.2.

 

1.17“Voluntary Termination” means the Executive, prior to attaining Normal
Retirement Age, ceases to be employed by the Company for any reason other than:

 

a.for reason of an approved leave of absence;

 

b.death;

 

c.Disability;

 

d.Termination for Cause; or

 

e.Involuntary Termination.

 

Article 2

Distributions During Lifetime

 

2.1Normal Retirement Benefit. Upon the Normal Retirement Date, the Company shall
distribute to the Executive the benefit described in this Section 2.1 in lieu of
any other benefit under this Article.

 

2.1.1Amount of Benefit. The annual benefit under this Section 2.1 is Fifty
Thousand Dollars ($50,000).

 

3

 

 

2.1.2Distribution of Benefit. The Company shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing on the first
day of the month following Normal Retirement Date. The annual benefit shall be
distributed to the Executive for twenty (20) years.

 

2.2Early Involuntary Termination Benefit. If Early Involuntary Termination
occurs, the Company shall distribute to the Executive the benefit described in
this Section 2.2 in lieu of any other benefit under this Article.

 

2.2.1Amount of Benefit. The benefit under this Section 2.2 is the Early
Involuntary Termination Benefit set forth on Schedule A for the Plan Year ending
prior to Separation from Service.

 

2.2.2Distribution of Benefit. The Company shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing the first day
of the month following Normal Retirement Age. The annual benefit shall be
distributed to the Executive for twenty (20) years.

 

2.3Voluntary Termination Benefit. If Voluntary Termination occurs, the Executive
shall not be entitled to a benefit.

 

2.4Disability Benefit. If the Executive experiences a Disability prior to Normal
Retirement Age, the Company shall distribute to the Executive the benefit
described in this Section 2.4 in lieu of any other benefit under this Article.

 

2.4.1Amount of Benefit. The benefit under this Section 2.4 is the Disability
Benefit set forth on Schedule A for the Plan Year during which Disability
occurs.

 

2.4.2Distribution of Benefit. The Company shall distribute the benefit to the
Executive in a lump sum within sixty (60) days after such Disability.

 

2.5Change in Control Benefit. If a Change in Control occurs followed by a
Separation from Service, the Company shall distribute to the Executive the
benefit described in this Section 2.5 in lieu of any other benefit under this
Article.

 

2.5.1Amount of Benefit. The benefit under this Section 2.5 is the Normal
Retirement Benefit described in Section 2.1.

 

2.5.2Distribution of Benefit. The Company shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing the first day
of the month following Separation from Service. The annual benefit shall be
distributed to the Executive for twenty (20) years.

 

4

 

 

2.6Restriction on Timing of Distribution. Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Separation from Service under such procedures as established by the Company
in accordance with Section 409A of the Code, benefit distributions that are made
upon Separation from Service may not commence earlier than six (6) months after
the date of such Separation from Service. Therefore, in the event this Section
2.6 is applicable to the Executive, any distribution which would otherwise be
paid to the Executive within the first six months following the Separation from
Service shall be accumulated and paid to the Executive in a lump sum on the
first day of the seventh month following the Separation from Service. All
subsequent distributions shall be paid in the manner specified.

 

2.7Distributions Upon Income Inclusion Under Code Section 409A. Upon the
inclusion of any amount into the Executive’s income as a result of the failure
of this non-qualified deferred compensation plan to comply with the requirements
of Section 409A of the Code, to the extent such tax liability can be covered by
the Executive’s accrual account balance, a distribution shall be made as soon as
is administratively practicable following the discovery of the plan failure.

 

2.8Change in Form or Timing of Distributions. All changes in the form or timing
of distributions hereunder must comply with the following requirements. The
changes:

 

(a)may not accelerate the time or schedule of any distribution, except as
provided in Code Section 409A and the regulations thereunder;

(b)must, for benefits distributable under Section 2.2 be made at least twelve
(12) months prior to the first scheduled distribution;

(c)must, for benefits distributable under Sections 2.1, 2.2 and 2.5 delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and

(d)must take effect not less than twelve (12) months after the amendment is
made.

 

Article 3

Distribution at Death

 

3.1Death During Active Service. If the Executive dies prior to Separation from
Service, the Company shall distribute to the Beneficiary the benefit described
in this Section 3.1. This benefit shall be distributed in lieu of any benefits
under Article 2.

 

3.1.1Amount of Benefit. The benefit under this Section 3.1 is the Normal
Retirement Benefit amount described in Section 2.1.1.

 

3.1.2Distribution of Benefit. The Company shall pay the benefit to the
Beneficiary in twelve (12) equal monthly installments for twenty (20) years on
the first day of the each month commencing with the month following the
Executive's date of death.

 

5

 

 

3.2Death During Distribution of a Benefit. If the Executive dies after any
benefit distributions have commenced under this Agreement but before receiving
all such distributions, the Company shall distribute to the Beneficiary the
remaining benefits at the same time and in the same amounts they would have been
distributed to the Executive had the Executive survived.

 

3.3Death After Separation from Service But Before Benefit Distributions
Commence. If the Executive is entitled to benefit distributions under this
Agreement but dies prior to the commencement of said benefit distributions, the
Company shall distribute to the Beneficiary the same benefits to which the
Executive was entitled prior to death, except that the benefit distributions
shall commence the month following the Executive's death.

 

3.4Death After the Payment of Disability Benefits. If the Executive dies within
ten (10) years after the effective date of this Agreement and after receipt of
his Disability benefits under Section 2.4, the Company shall pay to the
Executive the benefit described in this Section 3.4.

 

3.4.1A mount of Benefit. The benefit under Section 3.4 is the benefit determined
by the following formula:

 

Five Hundred Thousand Dollars ($500,000) minus the Disability Benefit under
Section 2.4.

 

3.4.2Distribution of Benefit. The Company shall pay the benefit to the
Beneficiary in twelve (l2) equal monthly installments for twenty (20) years on
the first day of the each month commencing with the month following the
Executive's date of death.

 

3.5Death After Change in Control. If the Executive dies following a Change in
Control and is entitled to benefits under Section 2.5, the Company shall pay the
Beneficiary, the benefit described in this Section 3.5.

 

3.5.1Amount of Benefit. The benefit under this Section 3.5 is the Normal
Retirement Benefit amount described in Section 2.1.1.

 

3.5.2Distribution of Benefit. The Company shall pay the benefit to the
Beneficiary in twelve (12) equal monthly installments for twenty (20) years on
the first day of the each month commencing with the month following the
Executive’s date of death.

 

6

 

 

Article 4

Beneficiaries

 

4.1In General. The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Company in which the Executive participates.

 

4.2Designation. The Executive shall designate a Beneficiary by completing and
signing the Beneficiary Designation Form and delivering it to the Plan
Administrator or its designated agent. If the Executive names someone other than
the Executive’s spouse as a Beneficiary, the Plan Administrator may, in its sole
discretion, determine that spousal consent is required to be provided in a form
designated by the Plan Administrator, executed by the Executive’s spouse and
returned to the Plan Administrator. The Executive’s beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator's rules and procedures.
Upon the acceptance by the Plan Administrator of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be cancelled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator prior to the
Executive's death.

 

4.3Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

 

4.4No Beneficiary Designation. If the Executive dies without a valid beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive's spouse shall be the designated Beneficiary. If the Executive has
no surviving spouse, any benefits shall be paid to the Executive's estate.

 

4.5Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Beneficiary, as the case may be, and shall completely discharge of any liability
under the Agreement for such distribution amount.

 

7

 

 

Article 5

General Limitations

 

Notwithstanding any provision of this Agreement to the contrary, the Company
shall not pay any benefit under this Agreement:

 

5.1Excess Parachute Payment. To the extent the benefit would be an excess
parachute payment under Section 280G of the Code.

 

5.2Termination for Cause. If the Company or an applicable banking regulator
terminates the Executive’s employment for:

 

5.2.1Gross negligence or gross neglect of duties;

 

5.2.2Commission of a felony or of a gross misdemeanor involving moral turpitude;
or

 

5.2.3Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in connection with the Executive’s
employment and resulting in an adverse effect on the Company.

 

5.3Competition After Termination of Employment. No benefits shall be payable,
except for benefits paid due to a Change of Control, if the Executive, without
the prior written consent of the Company, engages in, becomes interested in,
directly or indirectly, as a sole proprietor, as a partner in a partnership, or
as a substantial shareholder in a corporation, or becomes associated with, in
the capacity of employee, director, officer, principal, agent, trustee or in any
other capacity whatsoever, any enterprise conducted in the trading area (a fifty
(50) mile radius) of the business of the Company which enterprise is, or may
deemed to be, competitive with any business carried on by the Company as of the
date of termination of the Executive's employment or his retirement.

 

5.4Suicide or Misstatement. No benefit shall be distributed if the Executive
commits suicide within two (2) years after the Effective Date of this Agreement,
or if an insurance company which issued a life insurance policy covering the
Executive and owned by the Company denies coverage (i) for material
misstatements of fact made by the Executive on an application for such life
insurance, or (ii) for any other reason.

 

5.5Removal. Notwithstanding any provision of this Agreement to the contrary, the
Bank shall not distribute any benefit under this Agreement if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act.
Notwithstanding anything herein to the contrary, any payments made to the
Executive pursuant to this Agreement, or otherwise, shall be subject to and
conditioned upon compliance with 12 U.S.C. 1828 and FDIC Regulation 12 CFR Part
359, Golden Parachute Indemnification Payments and any other regulations or
guidance promulgated thereunder.

 

8

 

 

Article 6

Claims And Review Procedures

 

6.1Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:

 

6.1.1Initiation - Written Claim. The claimant initiates a claim by submitting to
the Plan Administrator a written claim for the benefits. If such a claim relates
to the contents of a notice received by the claimant, the claim must be made
within sixty (60) days after such notice was received by the claimant. All other
claims must be made within one hundred eighty (180) days of the date on which
the event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the claimant.

 

6.1.2Timing of Plan Administrator Response. The Plan Administrator shall respond
to such claimant within ninety (90) days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional ninety (90) days by notifying the claimant in writing, prior to
the end of the initial ninety (90) day period, which an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.

 

6.1.3Notice of Decision. If the Plan Administrator denies part or the entire
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

(a)The specific reasons for the denial;

(b)A reference to the specific provisions of the Agreement on which the denial
is based;

(c)A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

(d)An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

(e)A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

9

 

 

6.2Review Procedure. If the Plan Administrator denies part or the entire claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial as follows:

 

6.2.1Initiation- Written Request. To initiate the review, the claimant, within
sixty (60) days after receiving the Plan Administrator’s notice of denial, must
file with the Plan Administrator a written request for review.

 

6.2.2Additional Submissions - Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

6.2.3Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

 

6.2.4Timing of Plan Administrator Response. The Plan Administrator shall respond
in writing to such claimant within sixty (60) days after receiving the request
for review. If the Plan Administrator determines that special circumstances
require additional time for processing the claim, the Plan Administrator can
extend the response period by an additional sixty (60) days by notifying the
claimant in writing, prior to the end of the initial sixty (60) day period,
which an additional period is required. The notice of extension must set forth
the special circumstances and the date by which the Plan Administrator expects
to render its decision.

 

6.2.5Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

(a)The specific reasons for the denial;

(b)A reference to the specific provisions of the Agreement on which the denial
is based;

(c)A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant's claim for benefits; and

(d)A statement of the claimant’s right to bring a civil action under ER1SA
Section 502(a).

 

10

 

 

Article 7

Amendments and Termination

 

7.1Amendments. This Agreement may be amended or terminated only by a written
agreement signed by the Company and the Executive in accordance with the
limitations imposed under Section 409A of the Code.

 

Article 8

Administration of Agreement

 

8.1Plan Administrator Duties. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions, including interpretations of this Agreement, as may arise
in connection with the Agreement to the extent the exercise of such discretion
and authority does not conflict with Code Section 409A.

 

8.2Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
including acting through a duly appointed representative, and may from time to
time consult with counsel who may be counsel to the Company.

 

8.3Binding Effect of Decisions. Any decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement.

 

8.4Indemnity of Plan Administrator. The Company shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.

 

8.5Company Information. To enable the Plan Administrator to perform its
functions, the Company shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
death, Disability or Separation from Service of the Executive and such other
pertinent information as the Plan Administrator may reasonably require.

 

11

 

 

8.6Annual Statement. The Plan Administrator shall provide to the Executive,
within one hundred twenty (120) days after the end of each Plan Year, a
statement setting forth the benefits to be distributed under this Agreement.

 

Article 9

Miscellaneous

 

9.1Binding Effect. This Agreement shall bind the Executive and the Company, and
their beneficiaries, survivors, executors, administrators and transferees.

 

9.2No Guarantee of Employment. This Agreement is not a contract for employment.
It does not give the Executive the right to remain as an employee of the
Company, nor interfere with the Company's right to discharge the Executive. It
does not require the Executive to remain an employee nor interfere with the
Executive's right to terminate employment at any time.

 

9.3Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

9.4Tax Withholding and Reporting. The Company shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under Code
Section 409A from the benefits provided under this Agreement. The Executive
acknowledges that the Company’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authorities. The Company shall
satisfy all applicable reporting requirements, including those under Code
Section 409A.

 

9.5Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the Commonwealth of Pennsylvania except to the extent preempted by
the laws of the United States of America.

 

9.6Unfunded Arrangement. The Executive and the Beneficiary are general unsecured
creditors of the Company for the distribution of benefits under this Agreement.
The benefits represent the mere promise by the Company to distribute such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment by creditors. Any insurance on the Executive’s life or other
informal funding asset is a general asset of the Company to which the Executive
and Beneficiary have no preferred or secured claim.

 

12

 

 

9.7Reorganization. The Company shall not merge or consolidate into or with
another bank, or reorganize, or sell substantially all of its assets to another
bank, firm or person unless such succeeding or continuing bank, firm or person
agrees to assume and discharge the obligations of the Company under this
Agreement. Upon the occurrence of such an event, the term “Company” as used in
this Agreement shall be deemed to refer to the successor or survivor entity.

 

9.8Entire Agreement. This Agreement constitutes the entire agreement between the
Company and the Executive as to the subject matter hereof. No rights are granted
to the Executive by virtue of this Agreement other than those specifically set
forth herein.

 

9.9Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 

9.10Alternative Action. In the event it shall become impossible for the Company
or the Plan Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Company or Plan Administrator may perform
such alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Company, provided that such
alternative acts do not violate Code Section 409A of the Code.

 

9.11Headings. Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any provision herein.

 

9.12Validity. If any provision of this Agreement shall be illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Agreement shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

 

9.13Notice. Any notice or filing required or permitted to be given to the
Company or Plan Administrator under this Agreement shall be sufficient if in
writing and hand-delivered or sent by registered or certified mail to the
address below:

 

First Keystone National Bank

111 West Front Street

Berwick, PA 18603

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered or sent by
mail to the last known address of the Executive.

 

13

 

 

9.14Deduction Limitation on Benefit Payments. If the Company reasonably
anticipates that the Company’s deduction with respect to any distribution under
this Agreement would be limited or eliminated by application of Code Section
162(m), then to the extent deemed necessary by the Company to ensure that the
entire amount of any distribution from this Agreement is deductible, the Company
may delay payment of any amount that would otherwise be distributed under this
Agreement. The delayed amounts shall be distributed to the Executive (or the
Beneficiary in the event of the Executive’s death) at the earliest date the
Company reasonably anticipates that the deduction of the payment of the amount
will not be limited or eliminated by application of Code Section 162(m).

 

9.15Compliance with Code Section 409A. This Agreement shall at all times be
administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date of this Agreement.

 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Company have signed this Agreement.

 

Executive:   COMPANY:             First Keystone National Bank         /s/
Matthew P. Prosseda   By: /s/ J. Gerlad Bazewicz     Title: President

 

14

